     IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


LANCE VONARD SILER,                )
                                   )
       Plaintiff,                  )
                                   )           CIVIL ACTION NO.
       v.                          )             2:19cv92-MHT
                                   )                 (WO)
KING WILLIAMS APARTMENTS,          )
Gulf Coast Housing                 )
Partnership,                       )
                                   )
       Defendant.                  )

                               OPINION

      Plaintiff     filed   this       lawsuit    asserting   “sexual

discrimination.”       Complaint (doc. no. 1) at 2.                This

lawsuit is now before the court on the recommendation

of the United States Magistrate Judge that plaintiff be

allowed to proceed in forma pauperis and that his case

be    dismissed.       There     are      no     objections   to    the

recommendation.        After    an      independent    and    de   novo

review of the record, the court concludes that the
magistrate judge’s recommendation should be adopted.

    An appropriate judgment will be entered.

    DONE, this the 26th day of March, 2019.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE




                           2
